Case 1:19-cv-00417-NYW Document 1-1 Filed 02/14/19 USDC Colorado Page 1 of 4




                                           DATE FILED: January 11, 2019 9:22 AM
                                           FILING ID: 5DE3EB8A31CE2
                                           CASE NUMBER: 2019CV30027
Case 1:19-cv-00417-NYW Document 1-1 Filed 02/14/19 USDC Colorado Page 2 of 4
Case 1:19-cv-00417-NYW Document 1-1 Filed 02/14/19 USDC Colorado Page 3 of 4
Case 1:19-cv-00417-NYW Document 1-1 Filed 02/14/19 USDC Colorado Page 4 of 4
